Citation Nr: 1759011	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.   Entitlement to service connection for allergies.

2.   Entitlement to service connection for chronic migraines.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1973 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in May 2015. A transcript of that hearing is of record.

These matters were previously before the Board in May 2016 at which time the Board reopened the Veteran's claims for entitlement to service connection for a psychiatric disorder, service connection for allergies, and service connection for chronic migraines. The Board then remanded the Veteran's claims for further development. Specifically, the Board directed the RO to obtain outstanding treatment records, social security records, and to afford the Veteran VA examinations. A review of the record reveals that the outstanding records (treatment and social security) have been obtained and the Veteran was afforded VA examinations in October 2016. Therefore, the Board finds that there has been substantial compliance with its prior remand directives and these matters are properly before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim for service connection for a psychiatric disorder, the Board notes that by a February 2017 rating decision, the Veteran was granted service connection for posttraumatic stress disorder to include depressive disorder. Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board. AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.   The Veteran's allergy disorder clearly and unmistakably preexisted service and was not aggravated beyond its natural progression by service.

2.   The Veteran's chronic migraine disorder clearly and unmistakably preexisted service and was not aggravated beyond its natural progression by service.


CONCLUSIONS OF LAW

1.   The criteria for entitlement to service connection for an allergy disorder have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.   The criteria for entitlement to service connection for chronic migraines have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303(a). Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).   Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). VA law and regulation has placed the burden on VA to show not only that a condition clearly and unmistakably pre-existed service, but also that the pre-existing disease or injury was clearly and unmistakably not aggravated by service to deny service connection when the presumption of soundness attaches.  

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition. Wagner, 370 F.3d at 1096. If this burden is met, then the claimant is not entitled to service connection benefits. Id. On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted. Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness"). In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made. Id. at 1096 (citing 38 C.F.R. § 3.322). In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard). It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same). Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Facts

The Veteran asserts that his allergies and chronic migraine headache disorders were caused by service.

The Veteran's pre-service, September 1973 report of medical history shows that the he complained of frequent and severe headaches as well as hay fever. These conditions were not noted on the Veteran's report of medical examination. Service treatment records from November 1973 document that the Veteran reported a three year history of "eyes swelling." He reported them being itchy, sore, and watery. He reported being "allergic to many things but not sure of what - bee stings and dust". The Veteran reported having a systemic reaction to a wasp sting in 1969. A history of frequent sneezing and nasal congestion on dust exposure, when getting up in the morning, and when the temperature changes were noted. The Veteran's history of nasal symptoms was found to be most compatible with vasomotor rhinitis. 

Service treatment records from September 1974 show that the Veteran fell down a flight of steps. He reported not going unconscious at any time. He stated he hit his forehead and face. He presented for pain medication related to a headache. 

Service treatment records from June 1975 show that the Veteran complained of an allergic reaction. The diagnosis was hay fever. Service treatment records from December 1975 show that the Veteran reported being allergic to pollen and bee stings. 

Service treatment records from October 1976 show that the Veteran complained of a headache related to "viral gastro". Service treatment records from April 1977 show that the Veteran presented with a sore throat and headache. 

VA treatment records from April 1985 show that the Veteran "has allergy symptoms every year at this time".

In April 2010, the Veteran's sister stated that the Veteran did not have any outstanding allergy problems except for one adverse reaction to a bee sting prior to enlisting in the Air Force. 

On his August 2013 VA form 9, the Veteran stated:

The Veteran contends that he in fact did not have allergies before service. In his entrance examination he stated that he was stung by a bee in 1969 and although he had a minor reaction (not allergic) it was treated with a shot and had no problems until the military. Furthermore there is no medical proof showing a base line of symptoms prior to service although plenty of evidence exists showing extensive in service treatment. 

With regard to the Veteran's chronic migraines, he stated: "the in-service event was the documented head trauma along with treatment throughout his service for headaches."

VA treatment records indicate that the Veteran is allergic to bee stings, penicillin, lactose, lovastatin, simvastatin, pravastatin, and niacin. 

VA treatment records from October 2011 indicate that the Veteran's experienced "new severe headaches and change in memory."

VA treatment records from September 2013 document that the Veteran reported ongoing headaches which escalated after several head traumas in the military.

At his May 2015 Board hearing, the Veteran stated "my mother flowers. I used to go out there and get stung every day. It never did nothing." He further stated that he believed his allergies were related to service as "the doctors I saw recently told me it was the worst climate they could have put me in. England is wet and high humidity. Everything that a person that got sinus problems shouldn't be in, and if you don't have any, it might give you some."

The Veteran was afforded an in-person VA examination for his allergies in October 2016. The examiner noted diagnoses of environmental allergies (rhinitis) and hymenoptera (allergy to the venom). The examiner opined that the Veteran's condition clearly and unmistakably existed prior to service and was not worsened beyond its natural progression by service. The examiner noted that the Veteran's enlistment examination was positive for an allergy to wasp stings. The Veteran was then given an allergy test 13 days into active which showed a positive allergy to combined stinging insects. A medical alert bracelet was ordered for the Veteran. The examiner noted the Veteran's testimony that he used to go out in his mother's flowers and get stung every day. The examiner stated that this shows an opportunity for exposure and subsequent development of sensitivity. With regard to his allergic rhinitis, the examiner noted the Veteran's reports of cutting grass, hauling hay, and chopping and picking cotton, as well as planting and de-weeding his mother's small farm. The examiner stated that this showed exposure opportunity for subsequent development of environmental allergies. The examiner explained that medical literature states that there is a genetic component to allergies and that additional exposure to irritants can heighten sensitivity to irritants. When a patient is continually exposed to an allergen, persistent nasal mucosal inflammation develops. In such patients, symptoms of rhinitis occur on exposure to lower doses of allergen and to nonspecific irritants (hyperactivity). Clinically, this results in continued and frequently more severe rhinitis symptoms with exposure to low allergen concentrations. Essentially, the examiner stated that the preexisting exposure to allergens clearly and unmistakably caused the Veteran's allergic rhinitis and the natural progress of the disorder results in continued and frequently more severe rhinitis symptoms and thus any increase in the severity of the Veteran's allergic rhinitis was clearly and unmistakably not caused by service.

The Veteran was additionally afforded an in-person VA examination for his chronic headaches. The examiner noted a diagnosis of migraines including migraine variants. The examiner opined that the Veteran's headache condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by service. The examiner noted that the Veteran reported self-treating his headaches and that he had not been treated for any headache related condition essentially since service. The examiner additionally noted that the Veteran's social security disability report did not mention headaches. In support of her conclusion, the examiner cited to medical literature which explains that in most instances migraine headaches are genetically inherited and the symptoms wax and wane. She stated there is no evidence in the available records that the Veteran's fall in 1974 affected the normal course of his migraine headaches. She stated that her conclusion is supported by the Veteran's lack of treatment for a migraine condition post-service. Essentially, the examiner concluded that it was clear and unmistakable that the Veteran had migraines prior to service and given the Veteran's lack of treatment post-service, it was additionally clear and unmistakable that service had not worsened the Veteran's migraines beyond their natural progression, which includes periods of waxing and waning.

Analysis

Initially, the Board notes that a review of the Veteran's service treatment records reflects that allergic rhinitis and chronic headaches were not "noted" upon entrance to service. Specifically, while the Veteran did report "frequent or severe headaches" and "hay fever" on his report of medical history, his September 1973 report of medical examination does not contain any notations. Accordingly, the presumption of soundness attaches and clear and unmistakable evidence is required to demonstrate that the condition pre-existed and was not aggravated by active duty service in order to rebut the presumption. 38 U.S.C.A. § 1132. 

Here, as noted above, the Veteran underwent VA examinations in connection with his claims for allergies and chronic migraines in October 2016. The VA examiner opined that these conditions clearly and unmistakably preexisted service and clearly and unmistakably were not aggravated beyond their natural progression by service. The examiner noted the Veteran's own reports of having severe headaches and "hay fever" prior to service. The examiner explained how these disorders progress. She noted that the Veteran is now able to self-treat his headaches and his allergies are seasonal, which is consistent with the natural progress of the disorder. The Board finds these examination reports highly probative as they consider the Veteran's lay statements, his entire medical history, and provide clear conclusions with supporting rationale based on medical literature. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There are no medical opinions of record in support of the Veteran's claims.

Accordingly, based on the medical evidence of record, the Board finds that the Veteran's allergy disorder and chronic migraine disorder clearly and unmistakably pre-existed service; was clearly and unmistakably not aggravated beyond the natural progression by his active duty service and, as such, the presumption of soundness is rebutted, and service connection for these disorders is not warranted. See 38 C.F.R. § 3.306.

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses. See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). Specifically, the Board acknowledges the Veteran's reports that he used to weed and garden without issue with his allergies. The Veteran is additionally competent to report that his allergies worsened during service. However, here, VA examiner specifically noted the Veteran's lay reports, considered the Veteran's service treatment records, and explained that it was that prior exposure that led to his increase in allergies as opposed to service. The examiner supported her conclusion with medical literature. As such, while the Veteran is competent to report that he had allergies in service, and the Board does not dispute this as it is seen in his service treatment records, the Board finds the VA examiner's opinion as to the etiology and course of the Veteran's allergies disorder more probative than the Veteran's lay statements.  

With regard to the Veteran's chronic migraines, the Board acknowledges that the Veteran is competent to report that he had a current migraine diagnosis. He is also competent to report that he experienced an increase in his headaches after falling down a flight of stairs in service. However, here, the Board finds the VA examiner's opinion regarding the etiology of the Veteran's chronic migraine disability more probative. Specifically, the examiner explained the cause of chronic migraines, considered the Veteran's competent reports of migraines, and explained that while he may have had migraines in service, it was not service that aggravated his disability and instead, the nature of chronic headaches is that they wax and wane. The Board additionally finds it highly probative that while in service, the Veteran was seen for headaches; however, post-service, the Veteran was able to self-treat, suggesting that his headaches have actually decreased in severity since service as opposed to being worsened thereby.

As such, the Board finds that the preponderance of the evidence is against a grant of service connection for an allergy and chronic migraine disorder. In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for allergies is denied.

Entitlement to service connection for chronic migraines is denied.




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


